DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 20 are objected to because of the following informalities:
The claims use the abbreviation, DB, to describe laser type DB.  The abbreviation, DB, should be defined at the first instance of use.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sound detector” in claims 1 and 20,
“ diagnosis unit” in claim 1 and 20,
 “light detector”, in claims 7 and 16,
 “laser generation device”, in claims 8-12, 17, and 18, 
“diagnosis device”, in claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1 and 20: Paragraph 0064 of the Specification discloses the sound detector may include a transducer.
Claim 1 and 20: diagnosis unit has no corresponding structure
Claims 7 and 16: Paragraph 0121 of the Specification discloses the “light detector” may be implemented by using a device like a photodiode.
Claims 8-12, 17, and 18: Paragraph 0051 of the Specification discloses the “laser generation device” refers to a device which generates a laser for beauty or medical care, which is interpreted to be a laser.  
Claim 18: Paragraphs 0060-0062 of the Specification discloses the “diagnosis device” may include a sound detector, a diagnosis unit, and circuit means for providing a result of sound detection of the sound detector in a wire (using a wire cable) or wireless manner to the diagnosis unit.  However, there is no corresponding structure for the functional limitation of the diagnosis device “configured to select a type of a laser for treating the pigmented lesion based on the detected photoacoustic wave”, which is directed to the diagnosis unit (Specification, Paragraph 0080) of the diagnosis device, which as stated above has no corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 20 are rejected because "diagnosis unit" is not supported in the original disclosure as interpreted under 35 U.S.C. 112(f). 
Claims 2-12 are rejected since they inherit deficiencies by nature of their dependency on claim 1.
Claim 18 is rejected because "diagnosis device" is not supported in the original disclosure for the functional limitation “configured to select a type of a laser for treating the pigmented lesion based on the detected photoacoustic wave” as interpreted under 35 U.S.C. 112(f). 
Claims 19 and 20 are rejected since they inherit deficiencies by nature of their dependency on claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 are rejected because it is unclear what a “diagnosis unit” is in light of the 35 U.S.C. 112(f) interpretation above.  Although the Specification does cite that the terms "unit" and "module" and the terms having suffix "-er'' or "-or'' used in the description of this application refer to a unit for processing at least one function or operation, and may be implemented by hardware, software, or a combination of hardware and software (Paragraph 00047).  However, the specification does not disclose whether a diagnosis unit is implemented in hardware or software form, and if in software form, what algorithm is used to implement the function or operation.  Examiner will assume the diagnosis unit be a general purpose computer or processor or portions of the general purpose computer or processor to analyze and perform a diagnosis from the obtained data.
Claims 2-12 are rejected since they inherit deficiencies by nature of their dependency on claim 1.
Claim 18 is rejected because it recites the claim limitation a “diagnosis device… configured to select a type of a laser for treating the pigmented lesion based on the detected photoacoustic wave”.  It is unclear in light of the 35 U.S.C. 112(f) interpretation above, what structure of the “diagnosis device” is configured to select a type of a laser.  Although, the claimed limitation is directed to the diagnosis unit (Specification, Paragraph 0080) of the diagnosis device, the diagnosis unit has no corresponding structure, and it is unclear whether the diagnosis unit is implemented in hardware or software form, and if in software form, what algorithm is used to implement the function or operation.  Examiner will assume the diagnosis unit of the diagnosis device to be a general purpose computer or processor or portions of the general purpose computer or processor to select a laser based on analysis of the detected 
Claims 19 and 20 are rejected since they inherit deficiencies by nature of their dependency on claim 18.
Claim 19 is additionally rejected because it is unclear how the diagnosis device can have the configuration of both claim 18 and claim 1 as claimed, since the diagnosis device of claim 18 is configured to select a type of a laser for treating the pigmented lesion, while the diagnosis device of claim 1 does not claim being configured to select a type of a laser.  For examination purposes, the examiner assumes “wherein the diagnosis device has a configuration according to claim 1” to mean that the diagnosis device of claim 18 would further include a sound detector configured to detect a photoacoustic wave generated when a laser is irradiated onto a target from which a pigmented lesion is to be identified and a diagnosis unit configured to calculate a depth of the pigmented lesion, based on a time at which the photoacoustic wave is detected, and laser irradiation time information on the laser irradiated onto the target.
Claim 20 is additionally rejected because it recites “a laser generation device”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2014/0058244 to “Krocak”, in view of U.S. Patent No. 7,322,972 to Viator et al. “Viator”.

	Regarding claim 1, Krocak discloses a device (“system comprising a photoacoustic module, an, ablation module, and a processor”, Abstract; “device 710”, Fig. 7A; Paragraph 0044; “device 720”, Fig. 7B; Paragraph 0045) for diagnosing (“discern the tissue type (or a 
a sound detector (“acoustic sensor”, Fig. 1, Ref. 86; Paragraph 0015; “acoustic sensor 712”, Fig. 7A; Paragraph 0044; “acoustic sensor 724”, Fig. 7B; Paragraph 0045) configured to detect a photoacoustic wave generated (“generate an output signal corresponding to pressure variations or acoustical energy”, Paragraph 0015; “Sweeping an emitted wavelength and generating an output signal using an acoustic sensor of a photoacoustic module”, Paragraph 0036; “Light is emitted into the surrounding tissue and the generated temperature or pressure fluctuations can be observed or monitored by the acoustic sensors”, Paragraph 0063)  when a laser (“emitter”, Fig. 1, Ref. 82; “which can include….a laser”, Paragraph 0015; “emitter 714”, Fig. 7A; Paragraph 0044; “emitter 726”, Fig. 7B; Paragraph 0046) is irradiated onto a target from which a lesion (“direct optical energy to target tissue”, Paragraph 0021; “tissue includes a lesion”, Paragraph 0024) is to be identified (“processor can be configured to discern the tissue type”, Paragraph 0041; “clinically monitor and assess lesion”, Paragraph 0050); and 
a diagnosis unit (“processor”, Fig. 1, Ref. 70; Fig. 7B, Ref. 732B) configured to calculate a depth of the lesion (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050), based on a time at which the photoacoustic wave is detected, and laser irradiation time information on the laser irradiated onto the target (“photoacoustic effect”, Paragraph 0053; “pressure fluctuations can be analyzed in context of the duration and periodicity of the pulsed light, and, in concert with the acoustic resistance and velocity properties of the target tissue, signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received”, Paragraph 0072, wherein the pulsed light is from the emitter that can be a laser, Paragraphs 0015 and 0046).
However, Krocak does not explicitly disclose wherein the lesion is a pigmented lesion.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, wherein the lesion to be diagnosed is a pigmented lesion, as taught by Viator, in order to measure and create a profile of pigmented skin, such as that from PWS lesion, to better optimize treatment parameters such as those used for cryogen spray cooling to treat/remove the lesion (Col. 1, lines 42-47), for use in elective therapy for restoring normal appearance to human skin (Col. 1, lines, 24-33).

Regarding claim 8, the combination of Krocak and Viator disclose all the features of claim 1 above.
Viator further teaches a handpiece (“handpiece for placement against the skin”, Col. 3, lines 24-35; Fig. 1, Ref. 16; Col. 8, line 48 – Col. 9, line 17).  Viator teaches wherein the sound detector is disposed on the handpiece (See Fig. 1, detector/piezoelectric detector, Ref. 18, is disposed on headpiece, Ref. 16; Col. 8, line 48 – Col. 9, line 17; wherein detector/piezoelectric detector, Ref. 18, is used to detect acoustic signals, Col. 7, lines 42-54)
Viator additionally teaches the handpiece receives a laser generated by a laser generation device (laser light was coupled into optical fibers, Ref. 12 and 14, wherein the source 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the device of Krocak includes a handpiece wherein the sound detector is disposed on the handpiece which receives a laser generated by a laser generation device and discharges the laser to the target, as further taught by Viator, in order to provide a structure for placement of the device against the skin (Viator, Paragraph 0016).

Regarding claim 12, the combination of Krocak and Viator disclose all the features of claim 1 above.  
Krocak further discloses wherein the laser irradiation time information comprises a certain time between the laser generation time and the time at which the generated light is detected. Krocak discloses the signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received (Paragraph 0072).  The determined amount of time would read on a certain time between the laser generation time and the time at which the generated light is detected.

Regarding claim 13, Krocak discloses a method (“perform a method”, Paragraph 0019, method 320, Fig. 3B; Paragraphs 0028-0030) for diagnosing (“determining a tissue parameter”, Paragraph 0030; “discern the tissue type (or a medical condition associated with the tissue”, 
irradiating (“direct optical energy to target tissue”, Paragraph 0021) a laser (“emitter”, Fig. 1, Ref. 82; “which can include….a laser”, Paragraph 0015) onto a target from which a lesion (“tissue includes a lesion”, Paragraph 0024) is to be identified (“determining a tissue parameter”, Paragraph 0030; “discern the tissue type”, Paragraph 0041; “clinically monitor and assess lesion”, Paragraph 0050); 
detecting a photoacoustic wave (“generate an output signal corresponding to pressure variations or acoustical energy”, Paragraph 0015) generated from the target (“pressure wave from the target tissue”, Paragraph 0029) onto which the laser is irradiated (“pulsed, or discontinuous, transmission of light waves”, Paragraph 0053, wherein the light can be from a laser, Paragraph 0015); and 
calculating a depth and/or thickness of the lesion (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050), based on a time at which the photoacoustic wave is detected and laser irradiation time information on the laser irradiated onto the target (“photoacoustic effect”, Paragraph 0053; “pressure fluctuations can be analyzed in context of the duration and periodicity of the pulsed light, and, in concert with the acoustic resistance and velocity properties of the target tissue, signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received”, Paragraph 0072, wherein the pulsed light is from the emitter that can be a laser, Paragraphs 0015 and 0046).
However, Krocak does not explicitly disclose wherein the lesion is a pigmented lesion.
Viator teaches a system (Abstract) or apparatus (Col. 3, lines 24-35) with a photoacoustic probe and laser light delivery for  detecting skin structures (Col. 3, lines 55-64) and measuring the depth of skin conditions such as port wine stain (PWS) lesions (Abstract; Col. 3 lines 55 – Col. 4, lines 4), wherein the port wine stain lesions read on a pigmented lesion 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, wherein the lesion to be diagnosed is a pigmented lesion, as taught by Viator, in order to measure and create a profile of pigmented skin, such as that from PWS lesion, to better optimize treatment parameters such as those used for cryogen spray cooling to treat/remove the lesion (Col. 1, lines 42-47), for use in elective therapy for restoring normal appearance to human skin (Col. 1, lines, 24-33).

Regarding claim 17, the combination of Krocak and Viator disclose all the features of claim 13 above.  
Krocak further discloses wherein the laser irradiation time information comprises a certain time between the laser generation time and the time at which the generated light is detected. Krocak discloses the signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received (Paragraph 0072).  The determined amount of time would read on a certain time between the laser generation time and the time at which the generated light is detected.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0049770 to Li et al. "Li".

Regarding claim 2, the modifications of Krocak and Viator disclose all the features of claim 1 above.
Krocak discloses wherein the sound detector is configured to detect a photoacoustic wave (“generate an output signal corresponding to pressure variations or acoustical energy”, Paragraph 0015; “Sweeping an emitted wavelength and generating an output signal using an acoustic sensor of a photoacoustic module”, Paragraph 0036; “Light is emitted into the surrounding tissue and the generated temperature or pressure fluctuations can be observed or monitored by the acoustic sensors”, Paragraph 0063), and 
wherein the diagnosis unit (“processor”, Fig. 1, Ref. 70; Fig. 7B, Ref. 732B) is configured to calculate a thickness of the pigmented lesion (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050), based on a time at which the photoacoustic wave is detected, and the laser irradiation time information on the laser irradiated onto the target (“photoacoustic effect”, Paragraph 0053; “pressure fluctuations can be analyzed in context of the duration and periodicity of the pulsed light, and, in concert with the acoustic resistance and velocity properties of the target tissue, signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received”, Paragraph 0072, wherein the pulsed light is from the emitter that can be a laser, Paragraphs 0015 and 0046).
However, Krocak does not disclose wherein the photoacoustic wave is a photoacoustic wave couple.  
Li teaches a physiological monitoring system using photoacoustic sensing (Abstract).  Li teaches wherein the photoacoustic wave is a photoacoustic wave couple (Paragraphs 0031, 0074-77).  Li teaches using a heterodyne mixing technique to determine the travel time delay of frequency domain photoacoustic (FD-PA) signal (Paragraph 0031), where two signals may be combined (Paragraph 0031) by varying a light source modulation frequency (Paragraph 0076) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the detected photoacoustic wave is a photoacoustic wave couple, as taught by Li, in order to identify and isolate structures at a particular depth in the subject (Li, Paragraph 0077).

Claims 3, 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0109787 to “Black”.

Regarding claim 3, the modifications of Krocak and Viator disclose all the features of claim 1 above, including a diagnosis unit.
However, the modifications of Krocak and Viator do not disclose wherein the diagnosis unit is configured to perform an operation of selecting one or more types of lasers for treating the pigmented lesion from a laser type DB in which at least one type of laser matches a depth of the pigmented lesion, and wherein the operation of selecting is an operation of selecting one or more types of lasers corresponding to the depth of the pigmented lesion from the laser type DB.
Black teaches in a similar field of endeavor, multiple laser diagnostic apparatus (Abstract) with a broad range of uses, including diagnosis of biological tissue (Paragraph 0008).  Black teaches a computing or analyzing means (Paragraph 0066) such as a computer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the system includes performing an operation of selecting one or more types of lasers for treatment from a laser type DB in which at least one laser type matches a depth of a tissue of interest, and wherein the operation of selecting is an operation of selecting one or more types of lasers corresponding to the depth of the tissue of interest from the laser type DB, as taught by Black, in order to focus two or more laser beams to form a combined beam at the proper depths (Black, Paragraphs 0053), which enables the system to perform two more different diagnosis or treatment at the same time (Black, Paragraph 0047).
Therefore, combining the laser selection from a laser database, based on the depth of a tissues of interest as taught by Black with the diagnosis unit as disclosed by Krocak, in view of Viator, would include selecting at least two types of lasers with irradiation depth that correspond to the depth of the pigmented lesion.  

Regarding claim 5, the modifications of Krocak, Viator, and Black disclose all the features of claim 3 above.  


Regarding claim 18, Krocak discloses a system (“system comprising a photoacoustic module”, Abstract) for diagnosing (“discern the tissue type (or a medical condition associated with the tissue)”, Paragraph 0041) a pigmented lesion (“monitor and assess lesion”, Paragraph 0050), the system comprising: 
a laser generation device (“emitter”, Fig. 1, Ref. 82; “which can include….a laser”, Paragraph 0015; “emitter 714”, Fig. 7A; Paragraph 0044; “emitter 726”, Fig. 7B; Paragraph 0046) configured to irradiate a laser onto a target from which a pigmented lesion (“direct optical energy to target tissue”, Paragraph 0021; “tissue includes a lesion”, Paragraph 0024) is to be identified (“processor can be configured to discern the tissue type”, Paragraph 0041; “clinically monitor and assess lesion”, Paragraph 0050); 
a diagnosis device (“processor”, Fig. 1, Ref. 70 integrated into a unitary device with a photoacoustic module, Paragraph 0020 and Fig. 1, Ref. 80, that includes an acoustic sensor, Fig. 1, Ref. 86) configured to detect a photoacoustic wave generated (“In response to the effects of the emitted energy from emitter 82, target tissue 100 is the source of localized heating and 
a laser controller (“processor”, Fig. 1, Ref. 70; Fig. 7B, Ref. 732B) configured to control a laser wavelength, power, and/or pulse width (“Processor 70 is configured to execute an algorithm to perform a method as described elsewhere in this document.”, Paragraph 0019; “Method 340, at 348, includes selecting a wavelength”, Paragraph 0039; wherein the selected wavelength will yield a maximized photoacoustic signal of the target tissue relative to nearby tissue, Paragraph 0043).
However, Krocak does not explicitly disclose wherein the lesion is a pigmented lesion.
Viator teaches a system (Abstract) with a photoacoustic probe and laser light delivery for detecting skin structures (Col. 3, lines 55-64) and measuring the depth of skin conditions such as port wine stain (PWS) lesions (Abstract; Col. 3 lines 55 – Col. 4, lines 4), wherein the port wine stain lesions read on a pigmented lesion (Col. 1, lines 24-33), since it involves a concentration of epidermal melanin (i.e. skin pigment) (Col. 1, lines 24-33).  Viator teaches a computer (“Macintosh computer”, Col. 9, lines 25-27) for photoacoustic analysis, wherein the analysis includes depth profiling of melanin concentration using the received photoacoustic data from the photoacoustic probe (Col. 6, line 59 – Col. 7, line 8).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, wherein the lesion to be diagnosed is a pigmented lesion, as taught by Viator, in order to measure and create a profile of pigmented skin, such as that from PWS lesion, to better optimize treatment parameters such as those used for cryogen spray cooling to treat/remove 
However, the modifications of Krocak and Viator do not disclose the diagnosis device is configured to select a type of a laser for treating the pigmented lesion based on the detected photoacoustic wave and a laser controller configured to control a laser wavelength, power, and/or a pulse width according to the type of the laser selected by the diagnosis device.
Black teaches selecting a diagnostic plan from a database (Paragraph 0067) where “such a database provides information of a plurality of diagnostic plans that specifies the type of lasers and laser beam parameters” (Paragraph 0068), wherein the lasers could be used as a treatment beam (Paragraph 0053; Paragraph 0066).  Black further teaches selecting a diagnostic plan (Paragraph 0053) that uses two lasers (Fig. 4, Ref. 420A and 420B) , based on the lasers having different tissue penetration depth to reach cells of interest at different depths (see Fig. 4, Ref. 410A and 410B; Paragraph 0053).  This reads on selecting a type of laser for treating based on depth. 
Black further teaches a computing or analyzing means with computer programs to control the delivering of laser diagnostic beams, wherein the computer program includes the laser beam parameters (Paragraph 0067), that are selected by a control means (Paragraph 0052), wherein the laser beam parameters include wavelengths, fluences, power levels, energy levels, temporal parameters, geometrical parameters, spot sizes, linear delivery parameters or three-dimensional delivery parameters (Paragraph 0006).  This reads on a laser controller configured to control a laser wavelength, power, and/or a pulse width according to the type of the laser selected by the diagnosis device.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, the diagnosis device is configured to select a type of a laser for treating and a laser controller configured to control a laser wavelength, power, and/or a pulse width according to the 
Therefore, combining the laser selection from a laser database, based on the depth of a tissues of interest as taught by Black with the diagnosis device as disclosed by Krocak, in view of Viator, would include the diagnosis device is configured to select a type of a laser for treating the pigmented lesion based on the detected photoacoustic wave, since the diagnosis device determines the depth of the pigmented lesion based on a received photoacoustic wave through photoacoustic analysis.

Regarding claim 19, the modifications of Krocak, Viator, and Black disclose all the features of claim 18, including the system for diagnosing a pigmented lesion.
As disclosed in the claim 1 rejection above, Krocak and Viator discloses the diagnosis device has a configuration according to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2011/0218428 to Westmoreland et al. “Westmoreland”.

Regarding claim 4, the modifications of Krocak, Viator, and Li disclose all the features of claim 2 above, including a diagnosis unit.
Krocak discloses wherein the diagnosis unit (“processor”, Fig. 1, Ref. 70; Fig. 7B, Ref. 732B) monitors a lesion development (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050).

Westmoreland teaches within a similar field of endeavor, detection of skin lesions (Abstract) using lasers in the detection system (Paragraphs 0027, 0028), and determining if the skin lesion is melanoma (Paragraphs 0078-80), which is reasonably pertinent to the instant application, since one of the problems confronting the instant application was the need to detect skin lesions (pigmented lesions) and compare the characteristics of the lesion from prior scans with the current scan to determine changes in size, shape, and color.  Therefore, Westmoreland’s teachings are reasonably pertinent since it teaches a solution to a problem similar to the problem stated forth in the instant application (MPEP 2141.01(a)).
Westmoreland teaches determining a development state of the pigmented lesion based on the thickness of the pigmented lesion.  Westmoreland teaches a skin feature analysis module (Fig. 14, Ref. 114) that receives the skin feature data from the system (Paragraph 0078).  For each skin lesion identified in the skin feature data file, the melanoma characteristic detection module (Fig. 14, Ref. 420) processes the feature data for the skin lesion to determine whether the skin lesion includes one or more characteristics of melanoma (Paragraph 0078).  Additionally, Westmoreland teaches a comparison module (Fig. 14, Ref. 422) can compare the characteristics of the lesion from prior scans with the current scan to determine changes in size, shape, and color (reads as determining a progression or developmental state of the lesion) (Paragraph 0079). The prior and current scans include 3D data coordinates and texture data for comparison (Paragraph 0079), wherein the 3D data coordinates includes 3D coordinates for each pixel in a 3D surface map of the skin lesion (Paragraph 0078), such as seen in Fig. 8, and therefore it is inherent that the comparison of 3D coordinates would include a comparison of thickness between the prior scan data and the current scan data.  Westmoreland further teaches, although the modules (melanoma characteristic detection module, comparison module, correlation module) are shown as separate modules, one or more of the functions of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Li, wherein the diagnosis unit of Krocak is configured to determine a development state of the pigmented lesion based on the thickness of the pigmented lesion, as taught by Westmoreland, in order to be able to detect warning signs of pigmented lesions, such as melanoma and capture feature data to present for review by a physician (Westmoreland, Paragraph 0044).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 4 above, and further in view of U.S. Patent Application Publication No. 2008/0194928 to Bandic et al. “Bandic”.

Regarding claim 6, the modifications of Krocak, Viator, Li, and Westmoreland disclose all the features of claim 4 above.
Krocak further discloses a “monitor (display)” (Paragraph 0019).
However, the modifications of Krocak, Viator, Li, and Westmoreland do not explicitly disclose the display is configured to display the development state of the pigmented lesion for a user.
Bandic teaches a display configured to display the development state of the pigmented lesion for a user (Paragraphs 0003, 0014, 0068, 0101, 0116).  Bandic discloses the development of a skin state 158 based at least in part on analysis of such images, and the monitoring of the skin state 158 by, at least, a collection and analysis of subsequent images (Paragraph 0003), wherein the skin state can be a state or stage of a melanocyte, melanin, mole (nevus), skin lesion, melanoma or melanocytic lesion (Paragraph 0014), which reads on a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, Li, and Westmoreland, wherein the display is configured to display the development state of the pigmented lesion for a user, as taught by Bandic, in order to display the status of analysis related to the user’s skin and provide and display the history/record of the analysis (Bandic, Paragraph 0116).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0275941 to “Kang”.

Regarding claim 7, the combination of Krocak and Viator include all the features of claim 1 above.
However, the combination of Krocak and Viator do not disclose a light detector configured to detect the laser irradiated onto the target, wherein the laser irradiation time information comprises a time at which the laser is detected by the light detector. 
Kang teaches in a similar field of endeavor, non-invasive photoacoustic system, using lasers to generate a photoacoustic effect, and detect the photoacoustic effect from the light 
Kang teaches an optical detector (Fig. 1, Ref. 22) that may be a photodetector such as a silicon photodiode package, selected to receive light in the range emitted from the light source (Paragraph 0029), wherein the light source maybe a laser diode (Paragraph 0030). The optical detector detects the optical signals (light) scattered back form the tissue (Paragraphs 0008, 0044), which reads on detecting light from the laser irradiated onto the target. Kang further teaches a time processing unit ("TPU", Fig. 1, Ref. 40; Paragraph 0038) that provide timing control signals for controlling the operation of the light source (Paragraph 0038). The TPU also is in charge of operating the optical detector in obtaining a timing information (Paragraph 0038). Therefore, since the function of the optical detector is to detect the reflected irradiated light at the target, the timing information obtained by the optical detector would read on a laser irradiation time information comprising a time at which the light detector detects.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the system includes a light detector configured to detect the first laser irradiated onto the target or detect the generated light which is generated when the first laser is irradiated onto the target, wherein the laser irradiation time information comprises a time at which the light detector detects, as taught by Kang, in order to accurately determine the amount of light that is reflected from the target sight (Paragraph 0044), which can be used to determine how much of the light signal is used to form a photoacoustic response signal (Paragraph 0044) and determining signal processing parameters such as scaling and denoising for the 

Regarding claim 10, the modifications of Krocak, Viator, and Kang discloses all the features of claim 7 above.
	Viator further teaches a handpiece (“handpiece for placement against the skin”, Col. 3, lines 24-35; Fig. 1, Ref. 16; Col. 8, line 48 – Col. 9, line 17) that is part of a photoacoustic probe (Paragraph 0065).  Viator teaches wherein the sound detector is disposed on the handpiece (See Fig. 1, detector/piezoelectric detector, Ref. 18, is disposed on handpiece, Ref. 16; Col. 8, line 48 – Col. 9, line 17; wherein detector/piezoelectric detector, Ref. 18, is used to detect acoustic signals, Col. 7, lines 42-54)
Viator additionally teaches the handpiece receives a laser generated by a laser generation device (laser light was coupled into optical fibers, Ref. 12 and 14, wherein the source of the laser light is a Nd:YAG laser, Col. 9, Lines 18-27) and discharges the laser to the target (Viator teaches the handpiece houses optical fibers, Ref. 12 and 14, wherein the optical fibers irradiate the tissue surface of the target, Col. 9, lines 1-17). [Examiner notes: Viator’s teaching of optical fibers, Ref. 12 and 14, being housed in the handpiece, where the optical fibers are coupled to a Nd:YAG laser, and irradiate the tissue surface of a target would read on the handpiece receives a laser generated by a laser generation device  and discharges the laser to the target.]
	Since the photoacoustic probe with the handpiece that includes the optical fibers for light emission and the detector for detecting acoustic signals, the photoacoustic probe can be broadly interpreted as a photoacoustic sensor.
It would It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the device of Krocak includes a handpiece wherein the sound 
	However, Viator does not disclose a light sensor disposed on a handpiece.
	As disclosed in the claim 7 rejection above, Kang teaches a light sensor (“optical detector”, Fig. 1, Ref. 22, that may be a photodetector such as a silicon photodiode package, selected to receive light in the range emitted from the light source, Paragraph 0029).  Kang teaches wherein the photoacoustic sensor includes both an optical detector as well as an acoustic detector (Paragraph 0026), wherein the optical detector and acoustic detector are directly next to or adjacent to one another (Paragraph 0045).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Kang, wherein the light sensor is disposed on the handpiece, as taught by Kang, since Kang teaches that the photoacoustic sensor includes both an optical detector and an acoustic detector, and the two detectors are directly next to or adjacent to each other, in order to generate a separate optical signal to separate signal from noise in the detected acoustic signal (Kang, Paragraph 0026).  Therefore in a system described by Krocak, Viator, and Kang, the handpiece with the acoustic detector would also include an optical detector since the two detectors would be directly next to or adjacent from each other, in view of Kang.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0203093 to Imran et al. “Imran”.

Regarding claim 9, the combination of Krocak and Viator discloses all the features of claim 1 above. 

Viator additionally teaches the handpiece receives a laser generated by a laser generation device (laser light was coupled into optical fibers, Ref. 12 and 14, wherein the source of the laser light is a Nd:YAG laser, Col. 9, Lines 18-27) and discharges the laser to the target (Viator teaches the handpiece houses optical fibers, Ref. 12 and 14, wherein the optical fibers irradiate the tissue surface of the target, Col. 9, lines 1-17). [Examiner notes: Viator’s teaching of optical fibers, Ref. 12 and 14, being housed in the handpiece, where the optical fibers are coupled to a Nd:YAG laser, and irradiate the tissue surface of a target would read on the handpiece receives a laser generated by a laser generation device  and discharges the laser to the target.]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the device of Krocak includes a handpiece which receives a laser generated by a laser generation device and discharges the laser to the target, as further taught by Viator, in order to provide a structure for placement of the device against the skin (Viator, Paragraph 0016).
However, the combination of Krocak and Viator do not teach wherein the sound detector is disposed on a handpiece detachable device which is detachably coupled to a handpiece.  
Imran teaches a photoacoustic measurement apparatus (Abstract) wherein the sound detector is disposed on a handpiece detachable device which is detachably coupled to a handpiece (Paragraphs 0033-0034).  Imran teaches a transducer module, (Fig. 5, Ref. 501; Fig. 6, Ref. 601) can be removed from the system handle (Fig. 5, Ref. 502; Fig. 6, Ref. 602) (Paragraph 0034).  The transducer module includes a transducer (Fig. 5, Ref. 506; Paragraph 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the sound detector is disposed on a handpiece detachable device which is detachably coupled to a handpiece, as taught by Imran, in order to have interchangeable transducer modules, where the transducer modules can be specific to what is being measured (Imran, Paragraph 0034).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 7 above, and further in view of Imran.

Regarding claim 11, the modifications of Krocak, Viator, and Kang discloses all the features of claim 7 above.
Viator further teaches a handpiece (“handpiece for placement against the skin”, Col. 3, lines 24-35; Fig. 1, Ref. 16; Col. 8, line 48 – Col. 9, line 17) and also a sound detector (See Fig. 1, detector/piezoelectric detector, Ref. 18; wherein detector/piezoelectric detector, Ref. 18, is used to detect acoustic signals, Col. 7, lines 42-54)
Viator additionally teaches the handpiece receives a laser generated by a laser generation device (laser light was coupled into optical fibers, Ref. 12 and 14, wherein the source of the laser light is a Nd:YAG laser, Col. 9, Lines 18-27) and discharges the laser to the target (Viator teaches the handpiece houses optical fibers, Ref. 12 and 14, wherein the optical fibers irradiate the tissue surface of the target, Col. 9, lines 1-17). [Examiner notes: Viator’s teaching 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Kang, wherein the device of Krocak includes a handpiece which receives a laser generated by a laser generation device and discharges the laser to the target, as further taught by Viator, in order to provide a structure for placement of the device against the skin (Viator, Paragraph 0016).
	However, the modifications of Krocak, Viator, and Kang do not teach wherein the light detector and sound detector is disposed on a handpiece detachable device which is detachably coupled to a handpiece.  
	Imran teaches a photoacoustic measurement apparatus (Abstract) wherein the sound detector is disposed on a handpiece detachable device which is detachably coupled to a handpiece (Paragraphs 0033-0034).  Imran teaches a transducer module, (Fig. 5, Ref. 501; Fig. 6, Ref. 601) can be removed from the system handle (Fig. 5, Ref. 502; Fig. 6, Ref. 602) (Paragraph 0034).  The transducer module includes a transducer (Fig. 5, Ref. 506; Paragraph 0033), and a light source (Fig. 5, 507; Paragraph 0033), and the transducer module would read on a handpiece detachable device, while the handle can be broadly interpreted as a handpiece.  As seen in Fig. 5, the transducer module is coupled to the handle, and in Fig. 6, the transducer module is detached.  Additionally, the transducer reads on a sound detect since it detects/receives sound waves (Paragraph 0026).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Kang, wherein the sound detector is disposed on a handpiece detachable 
Further, as disclosed in the claim 7 rejection above, Kang teaches a light sensor (“optical detector”, Fig. 1, Ref. 22, that may be a photodetector such as a silicon photodiode package, selected to receive light in the range emitted from the light source, Paragraph 0029).  Kang teaches wherein the photoacoustic sensor includes both an optical detector as well as an acoustic detector (Paragraph 0026), wherein the optical detector and acoustic detector are directly next to or adjacent to one another (Paragraph 0045).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, Kang, and Imran, wherein the light sensor is disposed on the handpiece detachable device, as further taught by Kang, since Kang teaches that the photoacoustic sensor includes both an optical detector and an acoustic detector, and the two detectors are directly next to or adjacent to each other, in order to generate a separate optical signal to separate signal from noise in the detected acoustic signal (Kang, Paragraph 0026).  Therefore in a system as described by Krocak, Viator, Kang, and Imran, the handpiece detachable device with the acoustic/sound detector would also include an optical/light detector since the two detectors would be directly next to or adjacent from each other, in view of Kang.  

Claim14 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 13 above, further in view of Black, and further in view of Westmoreland.

Regarding claim 14, the combination of Krocak and Viator disclose all the features of claim 13 above.  

Black teaches in a similar field of endeavor, multiple laser diagnostic apparatus (Abstract) with a broad range of uses, including diagnosis of biological tissue (Paragraph 0008). Black teaches a database that contains a plurality of laser diagnostic plans (Paragraph 0013).  Black further teaches selecting a diagnostic plan (Paragraph 0053) that uses two lasers (Fig. 4, Ref. 420A and 420B) , wherein the two lasers (HeNe laser and Er:YAG laser) have different tissue penetration depth to reach cells of interest at different depths (see Fig. 4, Ref. 410A and 410B; Paragraph 0053), wherein as seen in Fig. 4, the depth of interest corresponds to the thickness of a cell of the biological tissue (such as cell, Ref. 410A).  This reads on selecting one or more types of lasers corresponding to a depth of a biological tissue of interest, based on a thickness of the tissue of interest.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein the method includes selecting one or more types of a lasers corresponding to the depth of the target tissue based on the thickness of the tissue, as taught by Black, in order to focus the two or more laser beams as a combined beam at the proper depths (Paragraphs 0053), which enables the system to perform two more different diagnosis or treatment at the same time (Paragraph 0047).
Therefore, combining the laser selection from a laser database, based on the depth and thickness of a tissues of interest as taught by Black with the diagnosis unit as disclosed by Krocak, in view of Viator, would include selecting at least two types of lasers with irradiation depth that correspond to the depth and thickness of the pigmented lesion.  
However, the modifications of Krocak, Viator and Black do not disclose determining a development state of the pigmented lesion based on the thickness of the pigmented lesion.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Black, wherein the diagnosis unit of Krocak is configured to determine a development state of the pigmented lesion based on the thickness of the pigmented lesion, as taught by Westmoreland, in order to be able to detect warning signs of pigmented lesions, such as melanoma and capture feature data to present for review by a physician (Westmoreland, Paragraph 0044).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 14 above, and further in view of Bandic.

Regarding claim 15, the modifications of Krocak, Viator, Black, and Westmoreland discloses all the features of claim 14 above.
Black further teaches displaying the type of the laser selected by the diagnosis unit for a user.  Black teaches a displaying means (Ref. 1030; Paragraph 0069) that could display any of the data of the computer program and parameters that are useful for the diagnosis (Paragraph 0069), wherein parameters of the computer program could include the type of lasers, the type of laser diagnostic beams, laser beam parameters that are part of a diagnostic plan (Paragraph 0067), wherein the diagnostic plan can be selected by a touch-screen (Paragraph 0067).  Therefore, it is inherent that the diagnostic plan that includes parameters of the type of lasers, that can be selected by a touch-screen, would display the type of laser selected, since Black teaches displaying the parameters used by the computer program for diagnosis, and further, in selecting using a touch-screen, the selection parameters would have to be displayed, when selecting the diagnostic plan.  
However, the modifications of Krocak, Viator, Black, and Westmoreland do not disclose displaying the development state of the pigmented lesion for a user.  
Bandic teaches a display configured to display the development state of the pigmented lesion for a user (Paragraphs 0003, 0014, 0068, 0101, 0116).  Bandic discloses the development of a skin state 158 based at least in part on analysis of such images, and the monitoring of the skin state 158 by, at least, a collection and analysis of subsequent images (Paragraph 0003), wherein the skin state can be a state or stage of a melanocyte, melanin, mole (nevus), skin lesion, melanoma or melanocytic lesion (Paragraph 0014), which reads on a development state of a pigmented lesion.  Bandic further discloses the skin state is recorded in a skin health record (“The skin state 158 along with all of the underlying data and user 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, Black, and Westmoreland, wherein the display is configured to display the development state of the pigmented lesion for a user, as taught by Bandic, in order to display the status of analysis related to the user’s skin and provide and display the history/record of the analysis (Bandic, Paragraph 0116).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 14 above, and further in view of Kang.

Regarding claim 16, the modifications of Krocak, Viator, Black, and Westmoreland discloses all the features of claim 14 above.
Krocak discloses calculating the depth and/or thickness of the pigmented lesion based on the time at which the photoacoustic wave is detected and a time at which light is detected.  Krocak discloses calculating a depth and/or thickness of the lesion (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050) based on laser irradiation time information and a sound detection time at which the photoacoustic wave is detected (“photoacoustic effect”, Paragraph 0053; “pressure fluctuations can be analyzed in context of the duration and periodicity of the pulsed light, and, in concert with the acoustic resistance and velocity properties of the target tissue, signal depth can be determined, based on the amount of 
However, the modifications Krocak, Viator, Black, and Westmoreland do not explicitly disclose a light detection step of detecting is conducted by a light detector.  
Kang teaches an optical detector (Fig. 1, Ref. 22) that may be a photodetector such as a silicon photodiode package, selected to receive light in the range emitted from the light source (Paragraph 0029), wherein the light source may be a laser diode (Paragraph 0030), and detects the optical signals (light) scattered back form the tissue (Paragraphs 0008, 0044), which reads on detecting light from the laser irradiated onto the target. Kang further teaches a time processing unit ("TPU", Fig. 1, Ref. 40; Paragraph 0038) that provide timing control signals for controlling the operation of the light source (Paragraph 0038). The TPU also is in charge of operating the optical detector in obtaining a timing information (Paragraph 0038). Therefore, since the function of the optical detector is to detect the reflected irradiated light at the target, the timing information obtained by the optical detector would read on a laser irradiation time information comprising a time at which the light detector detects.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak and Viator, wherein a light detection step of detecting is conducted by a light detector and the time when the light/laser pulse was delivered to the target (as disclosed by Krocak) was measured using the light detector in the light detection step, as taught by Kang, in order to accurately determine the amount of light that is reflected from the target sight (Paragraph 0044), which can be used to determine how much of the light signal is used to form a photoacoustic .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over by Krocak as modified and applied to claim 18 above, and further in view of Li.

Regarding claim 20, the modifications of Krocak, Viator, and Black disclose all the features of claim 18, above, including the diagnosis device for diagnosing a pigmented lesion.
As disclosed in the claim 18 rejection above, Krocak discloses the diagnosis device (“processor”, Fig. 1, Ref. 70 integrated into a unitary device with a photoacoustic module, Paragraph 0020 and Fig. 1, Ref. 80, that includes an acoustic sensor, Fig. 1, Ref. 86), includes a sound detector (acoustic sensor, Fig. 1, Ref. 86).  
Krocak further discloses the sound detector is configured to detect a photoacoustic wave generated (“generate an output signal corresponding to pressure variations or acoustical energy”, Paragraph 0015; “Sweeping an emitted wavelength and generating an output signal using an acoustic sensor of a photoacoustic module”, Paragraph 0036; “Light is emitted into the surrounding tissue and the generated temperature or pressure fluctuations can be observed or monitored by the acoustic sensors”, Paragraph 0063)  when a laser (“emitter”, Fig. 1, Ref. 82; “which can include….a laser”, Paragraph 0015; “emitter 714”, Fig. 7A; Paragraph 0044; “emitter 726”, Fig. 7B; Paragraph 0046) is irradiated onto a target from which a lesion (“direct optical energy to target tissue”, Paragraph 0021; “tissue includes a lesion”, Paragraph 0024) is to be identified (“processor can be configured to discern the tissue type”, Paragraph 0041; “clinically monitor and assess lesion”, Paragraph 0050); and 
Krocak discloses a diagnosis unit (processor of the diagnosis device as disclosed in the claim 18 rejection above) configured to calculate a depth of the lesion (“clinically monitor and 
Krocak discloses wherein the sound detector is configured to detect a photoacoustic wave (“generate an output signal corresponding to pressure variations or acoustical energy”, Paragraph 0015; “Sweeping an emitted wavelength and generating an output signal using an acoustic sensor of a photoacoustic module”, Paragraph 0036; “Light is emitted into the surrounding tissue and the generated temperature or pressure fluctuations can be observed or monitored by the acoustic sensors”, Paragraph 0063), and wherein the diagnosis unit (“processor”, Fig. 1, Ref. 70) is configured to calculate a thickness of the pigmented lesion (“clinically monitor and assess lesion formation in terms of size, depth”, Paragraph 0050), based on a time at which the photoacoustic wave is detected, and the laser irradiation time information on the laser irradiated onto the target (“photoacoustic effect”, Paragraph 0053; “pressure fluctuations can be analyzed in context of the duration and periodicity of the pulsed light, and, in concert with the acoustic resistance and velocity properties of the target tissue, signal depth can be determined, based on the amount of time between when the light pulses were delivered and when the corresponding acoustic signal was received”, Paragraph 0072, wherein the pulsed light is from the emitter that can be a laser, Paragraphs 0015 and 0046).
Krocak further discloses wherein the laser irradiation time information comprises a certain time between the laser generation time and the time at which the generated light is detected. Krocak discloses the signal depth can be determined, based on the amount of time 
Additionally, the modifications of Krocak, Viator, and Black would teach wherein the diagnosis unit is configured to perform an operation of selecting one or more types of lasers for treating the pigmented lesion from a laser type DB in which at least one type of laser matches a depth of the pigmented lesion, the operation of selecting being an operation of selecting one or more types of lasers corresponding to the depth of the pigmented lesion from the laser type DB, since Black teaches a computing or analyzing means (Paragraph 0066) such as a computer (Paragraph 0064), with a computer program that contain diagnostic plans from a database (Paragraph 0067).  Black teaches the database contains a plurality of laser diagnostic plans (Paragraph 0013, 0067).  Black further teaches selecting a diagnostic plan (Paragraph 0053) that uses two lasers (Fig. 4, Ref. 420A and 420B) , wherein the two lasers (HeNe laser and Er:YAG laser) have different tissue penetration depth to reach cells of interest at different depths (see Fig. 4, Ref. 410A and 410B; Paragraph 0053).  This reads on selecting one or more types of lasers for treatment from a laser type DB (“database of laser diagnostic plans”, Paragraph 0013) in which at least one laser type matches a depth of a biological tissue of interest.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Black wherein the system includes performing an operation of selecting one or more types of lasers for treatment from a laser type DB in which at least one laser type matches a depth of a tissue of interest, and wherein the operation of selecting is an operation of selecting one or more types of lasers corresponding to the depth of the tissue of interest from the laser type DB, as further taught by Black, in order to focus two or more laser beams to form 
Therefore, combining the laser selection from a laser database, based on the depth of a tissues of interest as taught by Black with the diagnosis unit as disclosed by Krocak, in view of Viator, would include selecting at least two types of lasers with irradiation depth that correspond to the depth of the pigmented lesion.  
However, the modifications of Krocak, Viator, and Black do not disclose wherein the photoacoustic wave detected by the sound detector is a photoacoustic wave couple.
Li teaches a physiological monitoring system using photoacoustic sensing (Abstract).  Li teaches wherein the photoacoustic wave is a photoacoustic wave couple (Paragraphs 0031, 0074-77).  Li teaches using a heterodyne mixing technique to determine the travel time delay of frequency domain photoacoustic (FD-PA) signal (Paragraph 0031), where two signals may be combined (Paragraph 0031) by varying a light source modulation frequency (Paragraph 0076) or wavelength of a photonic signal (Paragraph 0074).  Li further teaches generating a time-domain photoacoustic signal from processing the FD-PA signal using heterodyne mixing, where the time-domain photoacoustic signal correspond to depth in a subject , and thus the system may identify and isolate structures at a particular depth (Paragraph 0077).  Therefore, the detection of the photoacoustic signal that has undergone heterodyne mixing would read on wherein the photoacoustic wave is a photoacoustic wave couple.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Krocak, Viator, and Black, wherein the detected photoacoustic wave is a photoacoustic wave couple, as taught by Li, in order to identify and isolate structures at a particular depth in the subject (Li, Paragraph 0077).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MT/            Examiner, Art Unit 3793     

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793